Citation Nr: 0639668	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-09 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to January 
1971 and received the Vietnam Service Medal.  He died in 
August 2002.  The appellant is the veteran's surviving 
spouse. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially to death; that it combined to cause death; or that 
it aided or lent assistance to the production of death. It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

The veteran died in August 2002.  The death certificate shows 
the immediate cause of death as cardiopulmonary arrest due to 
or as a consequence of arteriosclerotic heart disease.  
Carcinoma of the left tonsil is listed as a significant 
condition contributing to death, but not related to the 
cause.  

The appellant contends that the veteran developed carcinoma 
of the left tonsil as a result of exposure to Agent Orange 
while in Vietnam.  Because the veteran served in Vietnam, his 
exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 
1116(f) (West 2002). 

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, certain diseases, 
including respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2006) are met, even 
though there is no record of such disease during service.  38 
C.F.R. § 3.309(e) (2006).  

The United States Court of Appeals for the Federal Circuit 
held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).

In a February 2005 statement, Dr. J.S. maintained that 
because the veteran's cancer was in the upper aerodigestive 
track approximately 1.5 inches from the areas of known 
cancers (laryngeal and tracheal cancers) there was a 
possibility that Agent Orange caused his cancer.  

A review of the claims file reveals that the RO has not 
considered Dr. J.S.'s statement in conjunction with the 
appellant's claim.  The statement is not mentioned in either 
the "Evidence" or "Reasons for Decision" sections of the 
March 2005 Statement of the Case.  

Additionally, the Board finds that a medical opinion is 
necessary to determine whether the veteran's carcinoma of the 
left tonsil falls into the category of respiratory cancers, 
to include cancer of the bronchus, larynx, or trachea, for 
which service connection is afforded on a presumptive basis.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to a 
qualified VA physician to review the 
record and render an opinion as to 
whether the veteran's cancer can be 
classified as a respiratory cancer, to 
include cancer of the bronchus, larynx, 
or trachea.  If the veteran's cancer 
cannot be so classified, the examiner 
should opine as to whether it is at 
least as likely as not that the 
veteran's cancer was caused by or was 
related to exposure to herbicide agents 
during active service.  The examiner 
should indicate that the claims folder 
has been reviewed.

2.  Then readjudicate the claim for 
service connection for the cause of the 
veteran's death in light of the 
additional evidence obtained.  If this 
claim is not granted to the appellant's 
satisfaction, send her and her 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the appellant is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the appellant until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



